Title: From Edward Carrington, with Jefferson’s Instructions to George Muter, 13 January 1781
From: Carrington, Edward,Jefferson, Thomas
To: Jefferson, Thomas,Muter, George



Sir
Petersbg Jan: 13th. 1781

I do myself the Honor to inclose you a return from Colo. Gibson for a Number of Articles wanted for the Accommodation of the Militia under his Command. Those are Articles of equipment which these Troops should have been furnished with before they were put into the Feild, which plainly determines that the Continental Staff are not the proper Officers for furnishing them. If your Excellency can have them sent down now I will direct my Officers to see them delivered. I beg leave to observe to your Excellency, that the persons  employed to provide Magazines of provisions for the Southern Army, according to General Greenes requisition, are now Committing these very provisions to the Consumption of the Militia now in Service here. I am sure I need not point out to your Excellency, the fatal consequences that must result from such a diversion. Our Army must really starve next Summer if those Magazines are not laid in. Even the Hoggs intended for Bacon are now to be killed and issued fresh. This would in any case be a Misapplication, as Pork ought never to be issued to Troops in that State. The Gentlemen concerned in this business Alledge that they cannot supply the Militia by any other Means. However I conceive Beef could certainly be got in sufficient quantities to Answer this purpose.
I shall be much obligd to your Excellency to acquaint me when the Executive will be convened for business, as I wish to Compleat my business in the State so as to repair to the Army.
I have the Honor to be with much respect & Esteem Yr. Mo obt.
Ed. CarringtonJan. 15. 1781.
The within articles required by Colo. Carrington Continental D.Q.M. Colo. Muter will be pleased to order such of them as we have to be delivered to the Continental Q.M. here.

Th: Jefferson

